CTS Corporation Form 10-K 2010 ­­EXHIBIT (13) MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (2008-2010) Overview CTS Corporation (“we”, “our”, “us”) is a global manufacturer of components and sensors used primarily in the automotive, communications and defense and aerospace markets.We also provide electronic manufacturing solutions, including design and supply chain management functions, primarily serving the defense and aerospace, communications, industrial and medical markets under contract arrangements with original equipment manufacturers (“OEMs”). Net sales in 2010 of $552.6 millionwere reported through two segments, Components and Sensors and Electronics Manufacturing Services (“EMS”), which represented 51.2% and 48.8% of net sales in 2010, respectively.In 2009, Components and Sensors contributed 42.7% of net sales while EMS contributed 57.3%of net sales. In 2010, sales showed gradual improvement from 2009 primarily due to generally improved economic trends driving increased customer demand and the impact of increased new product introductions and higher market penetration.Salestrends in each quarter of 2010 were higher relative to the corresponding quarter in 2009. Both sales and operating earnings improved sequentially through the first three quarters of 2010, reflecting more diversified sales mix and improved absorption of fixed costs as a result of an increase in sales.Operating earnings in the fourth quarter were down relative to the same quarter of 2009 due to unfavorable absorption of fixed costs and less favorable segment mix. Throughout 2010, we were committed to maintaining profitability and continued to focus on two key priorities: (1) improving profitability concurrently with growing sales; and (2) new product introductions, winning new business and increasing our market share.As a result, we continued to see growth in certain of our existing served markets, as well as new business awards from existing and new customers.We also managed our cost structure and right-sized our operations by taking a restructuring action in the fourth quarter 2010, including the transfer and consolidation of certain operations to further improve our cost structure, and reducing our headcount and discretionary spending. As discussed in more detail throughout the MD&A: Full-year net sales of $552.6 million in 2010 increased $53.6 million, or 10.8%, compared to $499.0 million in 2009, primarily due to generally improved economic trends driving increased customer demand and the impact of our increased new product introductions and higher market penetration.Net sales in the Components and Sensors segment increased by 32.7% compared to 2009, primarily attributed to increased automotive product sales, reflecting improvement in global light vehicle production, and an increase in electronic component sales due to increased customer demand and new product introductions.Net sales in the EMS segment decreased by 5.6% compared to 2009. Gross margins of $119.9 million in 2010 increased $21.1 million from $98.8 million in 2009, primarily due to favorable segment sales mix and improved absorption of fixed costs as a result of an increase in sales volumes.Gross margins as a percent of net sales was 21.7% in 2010, compared to 19.8% in 2009.Within the EMS segment, margins were unfavorably impacted by product mix and lower pricing.Within the Components and Sensors segment, margins improved primarily due to higher absorption of fixed costs as a result of an increase in sales volumes and favorable product sales mix. Selling, general and administrative (“SG&A”) and research and development (“R&D”) expenses were $90.6 million in 2010 compared to $81.3 million in 2009.This increase was driven by incremental expenses to support an increase in sales in the Components and Sensors segment, research and development spending devoted to the development and launch of new commercial market growth initiatives and the reinstatement of certain compensation-related items that were temporarily suspended during 2009 in response to the recessionary economic environment. Operating earnings in 2010 were $27.8 million, compared to operating loss of $17.8 million in 2009, primarily due to an increase in net sales and favorable segment product mix.The 2009 operating loss included a $33.2 million goodwill impairment charge; no such charges were incurred in 2010.Also included in operating earnings/(loss) were $1.7 million and $2.2 million of restructuring and restructuring-related costs for the years ended December 31, 2010 and December 31, 2009, respectively.Adjusted operating earnings were $29.5 million and $17.6 million for the years ended December 31, 2010 and 2009, respectively. The table below provides a reconciliation of operating earnings/(loss) to adjusted operating earnings. The effective tax rate for 2010 was 21.4% compared to (66.8) % in 2009.The adjusted tax rate for 2010 was 22.1% compared to 19.6% in 2009. The increase in adjusted effective tax rate in 2010 compared to 2009 was primarily due to recording more tax expense in jurisdictions with higher marginal tax rates. Interest and other income in 2010 was $0.2 million, versus interest and other expense of $2.6 million in 2009.Compared to the prior year, interest expense decreased $0.8 million primarily due to the maturity of our senior subordinated convertible debt in May 2009 that had an effective interest rate of approximately 7%.Foreign currency exchange gain was $0.7 million in 2010 versus a loss of $1.1 million in 2009, primarily due to the weakening of the U.S. dollar relative to most of the currencies of the countries where we do business. 1 Netearnings were $22.0 million in 2010 versus net loss of $34.1 million in 2009.Diluted earnings per share were $0.63 in 2010 compared to diluted loss per share of $1.01 in 2009.Adjusted earnings per share for 2010 were $0.66, which excluded $0.03 of restructuring charges.The 2009 loss per share included $0.98 of goodwill impairment charges, $0.27 for tax expense due to cash repatriation, $0.07 for a tax valuation allowance charge related to one of our Asian tax jurisdictions and restructuring charges of $0.05.Adjusted earnings per share for 2009 were $0.36, excluding these items. The following table provides a reconciliation of operating earnings/(loss) to adjusted operating earnings: ($ in thousands) Year Ended December, 31 Operating earnings/(loss) $ $ ) Goodwill impairment — Restructuring and restructuring-related charges Adjusted operating earnings $ $ The following tables provide a reconciliation of the effective tax rate to the adjusted effective tax rate: Year Ended 2010 ($ in thousands) Pre-Tax Earnings/(Loss) Tax Benefit/(Expense) Net Earnings/(Loss) Effective Tax Rate U.S. GAAP $ $ ) $ % Adjustments to U.S. GAAP: Less tax (benefit): Restructuring and restructuring-related charges Adjusted ) % Year Ended 2009 ($ in thousands) Pre-Tax Earnings/(Loss) Tax Benefit/(Expense) Net Earnings/(Loss) Effective Tax Rate U.S. GAAP $ ) $ ) $ ) )% Adjustments to U.S. GAAP: Less tax (benefit)/expense: Goodwill impairment ) Restructuring and restructuring-related charges ) Tax expense: Cash repatriation Additional valuation allowance at Asian site Adjusted $ $ ) $ % The following table provides a reconciliation of diluted earnings/(loss) per share to adjusted earnings per share: Year ended December 31, Diluted earnings/(loss) per share $ $ ) Tax affected charges (credits) to reported earnings per share: Goodwill impairment — Tax expense due to cash repatriation — Net operating loss valuation allowance related to an Asian site — Restructuring and restructuring-related charges Adjusted earnings per share $ $ 2 The following measures are not measures recognized by Generally Accepted Accounting Principles in the United States (“U.S. GAAP”): 1) Adjusted operating earnings; 2) Adjusted effective tax rate; and 3) Adjusted earnings per share. The most directly comparable U.S. GAAP financial measures, respectively, are: 1) Operating earnings/(loss); 2) Effective tax rate; and 3) Diluted earnings/(loss) per share. We calculate adjusted operating earnings to exclude restructuring, restructuring-related charges and goodwill impairment charges. We calculate adjusted effective tax rate to exclude the tax benefit related to restructuring, restructuring-related charges and goodwill impairment charges, the tax expense associated with our cash repatriation and a tax valuation allowance related to one of our Asian tax jurisdictions. We calculate adjusted earnings per share to exclude the per share impact of restructuring, restructuring-related charges and goodwill impairment charges, the per share impact of tax expense associated with our cash repatriation and a tax valuation allowance related to one of our Asian tax jurisdictions. We use adjusted operating earnings, adjusted effective tax rate, and adjusted earnings per share measures to evaluate overall performance, establish plans and perform strategic analyses.Using adjusted operating earnings, adjusted effective tax rate and adjusted earnings per share measures avoid distortion in the evaluation of operating results by eliminating the impact of events that are not related to operating performance.These measures are based on the exclusion of specific items, and, as such, they may not be comparable to measures used by other companies which have similar titles.Our management compensates for this limitation when performing peer company comparisons by evaluating both GAAP and non-GAAP financial measures reported by peer companies.We believe that adjusted operating earnings, adjusted effective tax rate and adjusted earnings per share measures are useful to our management, investors and stakeholders in that they: · provide a better measure of our operating performance; · reflect the results used by management in making decisions about the business; and · help to review and project our performance over time. We recommend that investors and stakeholders consider the following GAAP and non-GAAP measures in evaluating our performance with peer companies: · both operating earnings/(loss) and adjusted operating earnings; · both the effective tax rate and the adjusted effective tax rate; and · both diluted earnings per share and adjusted earnings per share. Critical Accounting Policies Our MD&A is based on our consolidated financial statements that have been prepared in accordance with U.S. GAAP.The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities.We evaluate our estimates on an ongoing basis, based on historical experience and other assumptions believed to be relevant under the circumstances.Actual results may differ, perhaps materially, from the estimates under different assumptions or conditions. Our served markets are characterized by rapid technological change and frequent new product introductions and enhancements.These characteristics, along with global economic conditions, are risks that require management judgment when determining appropriate accounting decisions.Management believes that judgments and estimates related to the following critical accounting policies could materially affect our consolidated financial statements: Estimating inventory valuation reserves, the allowance for doubtful accounts and other accrued liabilities Management makes estimates of the carrying value of our inventory based upon historical usage, new product introductions and projected customer purchase levels.The ever-changing technology environment of the served markets affects these estimates.Similarly, management makes estimates of the collectability of our accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness and current economic trends when evaluating the adequacy of the allowance for doubtful accounts.Finally, we are involved in litigation in the normal course of business and are regulated under a number of environmental and safety laws.Accruals for known exposures are established based on management’s best estimate after considering the advice of legal counsel, when appropriate. 3 Valuation of long-lived and intangible assets, goodwill and depreciation/amortization periods We assess the carrying value of long-lived and intangible assets and the remaining useful lives whenever events or changes in circumstances indicate the carrying value may not be recoverable or the estimated useful life may no longer be appropriate.Factors considered important that could trigger this review include significant decreases in operating results, significant changes in our use of the assets, competitive factors, the strategy of our business and significant negative industry or economic trends.Such events may include strategic decisions made in response to the economic conditions relative to product lines, operations and the impact of the economic environment on our customer base.We cannot predict the occurrence of future impairment-triggering events nor the impact such events might have on the reported asset values. When we determine that the carrying value of long-lived and intangible assets may not be recoverable based on an assessment of future undiscounted cash flows from the use of those assets, an impairment charge to record the assets at fair value may be recorded.Impairment is measured based on fair values utilizing estimated discounted cash flows, published third-party sources, third-party offers and/or information furnished by third-party brokers/dealers. Goodwill is measured as the excess of cost of acquisition over the sum of the amounts assigned to tangible and identifiable intangible assets acquired less liabilities assumed.We perform goodwill impairment tests at least on an annual basis. In 2008, we utilized a third-party valuation expert to assist management to complete the goodwill impairment testing. During the fourth quarter of 2008, our market capitalization dropped below the net book value of our equity. We considered this difference while completing our annual goodwill impairment testing as of December 31, 2008. This test concluded that our goodwill was not impaired. In reaching our conclusion relative to this market capitalization difference, we used the average CTS stock price for a recent number of days prior to December 31, 2008 and a conservative control premium based on comparative market transactions in our industry. Our analysis assumed revenue growth of approximately eight % over an extended period of time. In light of a decline in CTS’ market capitalization in the first quarter of 2009, we determined that an interim impairment test was necessary at the end of the first quarter of 2009 for both of its reporting units, EMS and Components and Sensors. After completing step one of the prescribed tests, we determined that the estimated fair values of both reporting units were less than their book values on March 29, 2009. We performed the step two test and concluded that the reporting units’ goodwill were impaired. As a result, an impairment loss of $33.2 million was recorded in the first quarter of 2009. Of the $33.2 million impairment loss, $30.8 million was related to the EMS reporting unit and $2.4 million was related to the Components and Sensors reporting unit.We had goodwill of $0.5 million at December 31, 2010 and 2009 and $33.2 million at December 31, 2008. Income Taxes Deferred income taxes are determined based on the estimated future tax effects of differences between the financial statement and tax bases of assets and liabilities given the provisions of enacted tax laws.Deferred income tax provisions and benefits are based on changes to the assets or liabilities from year to year.In providing for deferred taxes, we consider tax regulations of the jurisdictions in which we operate, estimates of future taxable income and available tax planning strategies.If tax regulations, operating results or the ability to implement tax planning and strategies vary, adjustments to the carrying value of deferred tax assets and liabilities may be required.Valuation allowances relating to deferred tax assets are recorded on the “more likely than not” criteria. We recognize the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the "more likely than not" threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant tax authority. Deferred tax assets and liabilities are determined based on the difference between the financial statement and income tax bases of assets and liabilities and carry-forwards using currently enacted tax rates.We also review our current tax exposure for situations where tax authorities would assert tax positions different than those we have taken.Such uncertain tax provisions are routinely reviewed and adjusted when required to reflect changes in estimates based on factors such as changes in tax laws, results of tax authority reviews and statutory limitations.We estimate our income tax valuation allowance by assessing which deferred tax assets are more likely than not to be recovered in the future.The valuation allowance is based on our estimates of taxable income in each jurisdiction in which we operate and the period over which the deferred tax assets will be recoverable. No valuation allowance was recorded in 2010 against the U.S. federal net deferred tax assets including the U.S. net operating loss carry-forward asset of $44 million expiring in 2021-2024.We assessed the future realization of these deferred tax assets utilizing taxable income projections for years 2011 through 2019.Those projections applied taxable income estimates consistent with historical earnings patterns of our traditional automotive product lines, a return to profitability in our electronic component product lines and benefits from expanding further into target markets in the EMS business.We believe that, based upon the historical operating performance of our business units and the successful cost reduction efforts we, more likely than not, will realize the benefits of our U.S. net deferred tax assets. 4 Retirement Plans Actuarial assumptions are used in determining pension income and expense and our pension benefit obligation. We utilize actuaries from consulting companies in each country to develop our discount rates that match high-quality bonds currently available and expected to be available during the period to maturity of the pension benefit in order to provide the necessary future cash flows to pay the accumulated benefits when due.After considering the recommendations of our actuaries we have assumed a discount rate, expected rate of return on plan assets and a rate of compensation increase in determining our annual pension income and expense and the projected benefit obligation.During the fourth quarter of each year, we review our actuarial assumptions in light of current economic factors to determine if the assumptions need to be adjusted.Changes in the actuarial assumptions could have a material effect on our results of operations in future years. We have two domestic pension plans: a qualified plan and a non-qualified plan.The discount rate used to calculate our pension income and expense on our domestic plans was 5.8% for 2010. We have two foreign plans: the United Kingdom plan (“UK plan”) and the Taiwan plan. The discount rate used to calculate our pension expense for the UK plan is 5.7%. The discount rate used to calculate our pension expense for the Taiwan plan is 1.75%. The discount rate used to calculate our pension benefit asset and obligation on our domestic plan is 5.51%. The discount rate used to calculate our pension benefit obligation on our UK plan is 5.4%. The discount rate used to calculate our pension benefit obligation on our Taiwan plan is 1.75%. Discount rates for both our domestic plans and our UK plan are the rates of interest at which it has been assumed that the plan obligation could be effectively settled. The domestic plans and UK plan discount rates are based on the return of high quality bonds available at the date of valuation and expected to be available during the period to maturity of the pension benefits. We use actuarially-determined yield curves to determine these discount rates. The Taiwan plan discount rate is based on the weighted average yield on government bond available at the date of valuation and expected to be available during the period to maturity of the pension benefits. The government bond rates are directed by the Bank of Taiwan. The expected return on domestic plan assets remained at 8.5%. The expected return on our UK plan assets is 6.1%. The expected return for both our domestic plan and our UK plan are based on an allocation of expected returns on investments in equities, bonds and cash. The expected return on our Taiwan plan assets is 1.75%. The expected return on our Taiwan plan is based on government bond rates as directed by the Bank of Taiwan. All pension plans in Taiwan are required to be established with the Bank of Taiwan, which is a government-run entity that utilizes conservative investment strategies. The majority of the Bank of Taiwan’s investments are in government bonds. Since the Taiwan plan’s assets are invested in government bonds as directed by the Bank of Taiwan, the expected rate of return on plan assets is determined by such government bond rates. In determining the expected rate of return on plan assets, the actuarial consultants to the Taiwan plan consider the amount and timing of pension contributions and benefit payments expected to be made during the year. All experience gains and losses for our qualified domestic plan is amortized over a period of 22 years, which is the expected future lifetime of our inactive employees. All experience gains and losses for our non-qualified domestic plan are amortized over a period of five years, which is the average remaining service life of our active employees. All experience gains and losses for our UK plan are amortized over a period of eight years, which is the average term to normal retirement date of our plan participants.All experience gains and losses for our Taiwan planare amortized over a period of 15 years, which is the average remaining service life of our active employees. We expect these changes in actuarial assumptions will not significantly impact 2011 consolidated pension income. Equity-Based Compensation We estimate the fair value of stock option awards on the date of grant using the Black-Scholes option-pricing model.A number of assumptions are used by the Black-Scholes option-pricing model to compute the grant date fair value, including expected price volatility, option term, risk-free interest rate, and dividend yield.These assumptions are established at each grant date based upon current information at that time. Expected volatilities are based on historical volatilities of CTS common stock.The expected option term is derived from historical data on exercise behavior.Different expected option terms result from different groups of employees exhibiting different behavior.The dividend yield is based on historical dividend payments.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.The fair value of awards that are ultimately expected to vest is recognized as expense over the requisite service periods in the Consolidated Statements of Earnings/(Loss).The grant date fair values of our service-based and our performance-based restricted stock units (“RSUs”) are the closing prices of our stock on the date of grant. The grant date fair value of our market-based RSU is determined by using a simulation or Monte Carlo approach. Under this approach, stock returns from comparator group companies are simulated over the performance period, considering both stock returns volatility and the correlation of returns. The simulated results are then used to estimate the future payout based on the performance/payout relationship established by the conditions of the award. The future payout is discounted to the measurement date using the risk-free interest rate. Our RSUs and stock options primarily have a graded-vesting schedule.We recognize expense on a straight-line basis over the requisite service period for each separately vesting portion of the award as if the award was, in substance, multiple awards. 5 Results of Operations Segment Discussion Refer to Note L, “Segments,” for a description of our segments. The following table summarizes net sales and operating (loss)/earnings by segment before restructuring and restructuring-related items: ($ in thousands) EMS Components & Sensors Total Net sales to external customers $ $ $ Segment operating (loss)/earnings $ $ $ % of segment sales % % % Net sales to external customers $ $ $ Segment operating earnings $ $ $ % of segment sales % % % Net sales to external customers $ $ $ Segment operating earnings $ $ $ % of segment sales % % % Components and Sensors Segment Discussion Net sales in the Components and Sensors segment in 2010 increased by $69.7 million, or 32.7%, from 2009.This increase is attributed to an increase in automotive market sales of $39.3 million reflecting improvement in global light vehicle production and an increase in electronic component sales of $23.1 million due to generally improved economic trends driving increased customer demand and new product introductions. Our 2010 Components and Sensors segment operating earnings increased by $21.1 million, or 204.5%, from the prior year.The favorable earnings change resulted primarily from an increase in sales, partially offset by an increase in R&D costs of $4.2 million to develop and launch new growth initiatives, and an increase in expenses due to the reinstatement of certain compensation-related items that were temporarily suspended during 2009 in response to the recessionary economic environment. Net sales in the Components and Sensors segment in 2009 decreased by $79.2 million, or 27.1%, from 2008, primarily attributed to a decrease in automotive product sales of $40.5 million and a decrease in electronic component sales for infrastructure applications of $14.6 million. Our 2009 Components and Sensors segment operating earnings decreased by $14.3 million, or 58.1%, from 2008.The unfavorable earnings change resulted from the negative impact of decreases in sales and pension income of approximately $5.0 million.This impact was mitigated in part by our proactive management of costs, including the benefits of previously announced restructuring actions and aggressive cost-cutting measures. Electronic Manufacturing Services Segment Discussion EMS segment net sales in 2010 decreased by $16.0 million, or 5.6%, from 2009.The decrease in sales was primarily attributable to decreases in sales of $16.6 million in the defense and aerospace market, $13.6 million in the computer market and $13.3 million in the medical market due to reduced customer demand, which were partially offset byincreases in sales of $19.5 million in the communications markets and $7.5 million in the industrial markets.Sales in the computer market were driven by a decrease of $15.9 million in sales to our customer Hewlett-Packard due to a product that reached end-of-life in 2009. End-of-life typically means that the product is no longer required by the customer due to a design change or technological advancement. Our 2010 EMS segment operating losses of $1.8 million decreased by $9.1 million, or 124.9%, from the prior year.The unfavorable earnings change was primarily due to the negative impact of a decrease in sales, unfavorable product mix and anincrease in expenses due to the reinstatement of certain compensation-related items that were temporarily suspended during 2009 in response to the recessionary economic environment. EMS segment net sales in 2009 decreased by $113.5 million, or 28.4%, from 2008.The decrease primarily resulted from an expected end-of-life-driven decrease in sales to Hewlett-Packard and a decrease in industrial and communications market sales, partially offset by an increase in sales in the defense and aerospace and medical markets. Our 2009 EMS segment operating earnings of $7.3 million decreased by $5.1 million, or 41.1%, from the prior year.The unfavorable earnings change was primarily due to the negative impact of a decrease in sales, partially offset by favorable product mix and a decrease in operating costs resulting from previously announced restructuring actions. 6 Sales in Geographic Regions Our net sales in the Americas were 63% in 2010 and 62% in 2009.The Asia-Pacific region accounted for 21% of total net sales in 2010 and 25% in 2009.Net sales in Europe in 2010 increased to 16% from 13% in 2009.The following table presents the percentage of net sales into each geographic region within each segment and on a consolidated basis: Components & Sensors EMS Consolidated Total Geographic Region Americas 41 % 38 % 44 % 85 % 80 % 65 % 63 % 62 % 56 % Asia-Pacific 35 % 37 % 29 % 8 % 15 % 32 % 21 % 25 % 31 % Europe 24 % 25 % 27 % 7 % 5 % 3 % 16 % 13 % 13 % Total % Discussion - Most Recent Three Years The following table highlights significant information from our consolidated results of operations during the past three years: Year ended December 31 ($ in thousands except per share and other data) Net sales Cost of goods sold (excluding restructuring-related charges) Restructuring-related charges — Gross margin % of net sales % % % Selling, general and administrative expenses % of net sales % % % Research and development expenses % of net sales % % % Restructuring and impairment charges Goodwill impairment — — Operating earnings/(loss) ) % of net sales % )% % Interest expense ) ) ) Other income/(expense) ) Earnings/(Loss) before income taxes ) Income tax expense/(benefit) ) Effective tax rate % )% )% Net earnings/(loss) % of net sales % )% % Diluted earnings/(loss) per share 2010 net earnings include a net impact of $1.7 million, or $0.03 per diluted share, related to restructuring and restructuring-related charges. 2009 net loss include $33.2 million, or $0.98 per share, of goodwill impairment charges, $9.1 million, or $0.27 per share, for tax expense due to cash repatriation, $2.5 million, or $0.07 per share, for a tax valuation allowance related to one of our foreign units and restructuring charges of $2.2 million, or $0.05 per share. 2008 net earnings include a net impact of $6.1 million, or $0.10 per diluted share, related to restructuring and restructuring-related charges, $1.4 million, or $0.04 per diluted share, pertaining to a change in the tax law of a certain jurisdiction and $4.1 million, or $0.10 per diluted share, related to a reversal of tax reserves. 7 Net sales of $552.6 million in 2010 increased by $53.6 million, or 10.8%, from 2009, primarily attributed to an increase in automotive market sales of $39.3 million, reflecting improvement in global light vehicle production, and an increase in electronic component sales of $23.1 million, due to increased customer demand and new product introductions.EMS segment sales in 2010 decreased by $16.0 million, or 5.6%, from 2009.The decrease in sales was primarily attributable to decreases in sales of $16.6 million in the defense and aerospace market, $13.6 million in the computer market and $13.3 million in the medical market due to reduced customer demand, which were partially offset by increases in sales of $19.5 million in the communications markets and $7.5 million in the industrial markets.Sales in the computer market were primarily driven by an expected decrease of $15.9 million in sales to our customer Hewlett-Packard due to a product that reached end-of-life in 2009. End-of-life typically means that the product is no longer required by the customer due to a design change or technological advancement. Net sales decreased by $192.7 million in 2009, or 27.9%, from 2008 primarily due to a significant decrease in sales of automotive products and computer market sales.Full-year EMS segment sales decreased by $113.5 million, primarily from an expected end-of-life driven decrease in sales to Hewlett-Packard and a decrease in industrial market sales, partially offset by an increase in sales in the defense and aerospace and medical markets.Components and Sensors segment sales decreased $79.2 million due to a decrease in automotive product and electronic component sales for infrastructure applications. Our 15 largest customers represented 48%, 51%, and 53%, of net sales in 2010, 2009, and 2008, respectively.We continue our efforts to broaden our business base through expansion in defense and aerospace, industrial and medical markets in the EMS segment and the diversification of automotive sensors and actuators and piezoelectric product offerings in the Components and Sensors segment.Sales to Hewlett-Packard represented less than 10% of net sales in 2010 and 2009. Sales to Hewlett-Packard represented 11% of net sales in 2008. Gross margins in 2010 increased by $21.1 million, or 21.3%, from 2009 due to favorable segment sales mix and improved absorption of fixed costs as a result of an increase in sales.The Components and Sensors segment, which inherently generates a higher gross margin, increased to 51.2% of total company sales in 2010 compared to 42.7% of total sales in 2009. Gross margins in 2009 decreased by $38.2 million, or 27.9%, from 2008 due to a corresponding decrease in sales volume.Despite the negative impact of a decrease in sales volumes and pension income, we were able to realize steady margins as a percentage of sales, due to favorable product mix and the benefits of previously announced restructuring actions. SG&A expenses were $72.3 million, or 13.1% of sales, in 2010 versus $67.1 million, or 13.5% of sales, in 2009.The increase was primarily attributable to increased spending of approximately $3.3 million to support an increase in sales and $1.9 million resulting from the reinstatement of certain compensation-related items that were temporarily suspended during 2009 due to the recessionary economic environment. SG&A expenses were $67.1 million, or 13.5% of sales, in 2009 versus $82.4 million, or 11.9% of sales, in 2008.This significant reduction of $15.3 million reflects our proactive management of costs, including the benefits of previously announced restructuring actions and aggressive cost-cutting measures companywide. R&D expenses were $18.3 million, or 3.3% of sales, in 2010 versus $14.2 million, or 2.8% of sales, in 2009.The increase was primarily driven by spending to develop and launch new growth initiatives.R&D expenses are incurred by the Components and Sensors segment and are primarily focused on expanded applications of existing products and new product development, as well as current product and process enhancements. R&D expenses were $14.2 million in 2009 compared to $18.3 million in 2008.We continued our core R&D activities, even in these difficult economic times, with investment in strategic, high-growth target markets.Our R&D activities are primarily focused on expanded applications and new product development, as well as current product and process enhancements.Research and development expenditures in the EMS segment are typically very low. U.S. GAAP requires companies to test their recorded goodwill asset for impairment on an annual basis. We performed our annual impairment test at December 31, 2008 and concluded that no goodwill impairment was necessary.In light of a decline in CTS’ market capitalization in the first quarter of 2009, we tested goodwill for impairment again at the end of March 2009. The goodwill testing performed indicated that impairment did exist and our goodwill asset of $33.2 million needed to be impaired. The goodwill impairment charge did not affect our liquidity, current or future cash flows or debt covenants. Operating earnings in 2010 was $27.8 million, compared to operating loss of $17.8 million in 2009, primarily due to an increase in sales and favorable segment sales mix and a one-time goodwill impairment charge in 2009.Also included in operating earnings/(loss) were $1.7 million and $2.2 million of restructuring and restructuring-related costs for the years ended December 31, 2010 and December 31, 2009, respectively. Operating loss in 2009 was $17.8 million, compared to operating earnings of $30.8 million in 2008, primarily due to a $33.2 million goodwill impairment charge in the first quarter of 2009.Also included were $2.2 million and $6.1 million of restructuring and restructuring-related costs for the years ended December 31, 2009 and December 31, 2008, respectively. Interest and other income in 2010 was $0.2 million, versus interest and other expense of $2.6 million in 2009.Compared to the prior year, interest expense decreased $0.8 million primarily due to the maturity of our senior subordinated convertible debt in May 2009 that had an effective interest rate of approximately 7%. Foreign currency exchange gain was $0.7 million in 2010 versus losses of $1.1 million in 2009, primarily due to the weakening of the U.S. dollar relative to most of the currencies of the countries where we do business. 8 Interest and other expense in 2009 was $2.6 million, versus $4.6 million in 2008.Compared to the prior year, interest expense decreased $4.3 million from lower outstanding debt balances and lower interest rates.Foreign currency exchange losses were $1.1 million in 2009 versus $1.3 million in 2008. The effective tax rate for 2010 was 21.4% compared to (66.8)% in 2009.The adjusted tax rate for 2010 was 22.1% compared to 19.6% in 2009. The increase in adjusted effective tax rate in 2010 compared to 2009 was primarily due to recording more tax expense in jurisdictions with higher marginal tax rates. The effective tax rate for 2009 was (66.8)%.Income tax expense in the amount of $13.6 million was recorded during 2009.This amount included a tax expense of $9.1 million related to our cash repatriation.Of this $9.1 million, approximately $8.6 million was a non-cash expense.Additionally, the $13.6 million includes a valuation allowance charge of $2.5 million related to one of our Asian tax jurisdictions and a tax benefit of $0.2 million related to goodwill impairment. Netearnings were $22.0 million in 2010 versus net loss of $34.1 million in 2009.Diluted earnings per share were $0.63 in 2010 compared to a loss per share of $1.01 in 2009.The 2010 diluted earnings per share included $0.03 of restructuring charges. The 2009 loss per share included $0.98 of goodwill impairment charges, $0.27 for tax expense due to our cash repatriation, $0.07 for a tax valuation allowance related to one of our foreign units and restructuring charges of $0.05. Net loss was $34.1 million, or $1.01 per share, in 2009 compared with net earnings of $28.1 million, or $0.81 per diluted share, in 2008.The 2009 loss per share included $0.98 of goodwill impairment charges, $0.27 for tax expense due to our cash repatriation, $0.07 for a tax valuation allowance related to one of our foreign units and restructuring charges of $0.05.The 2008 diluted earnings per share included $0.10 of restructuring charges, $0.04 pertaining to a change in the tax law of a certain jurisdiction and $0.10 related to a reversal of a tax reserve. Restructuring and Restructuring-Related Charges In December 2010, we implemented a restructuring plan to realign and consolidate certain operations for the purpose of improving our cost structure, resulting in the elimination of approximately 80 positions and the write-off of certain inventory and long-lived assets during the fourth quarter of 2010.The implementation was substantially completed by the end of December 2010. We incurred approximately $1.7 million of restructuring and restructuring-related costs associated with these actions.Of the restructuring and restructuring-related costs incurred, $1.0 million relates to the Components and Sensors segment and $0.7 million relates to the EMS segment. In March 2009, we initiated certain restructuring actions to reorganize certain operations to further improve our cost structure.These actions resulted in the elimination of approximately 268 positions and were completed in the first quarter of 2009.We incurred approximately $2.2 million of restructuring costs associated with these actions.Of the restructuring and restructuring-related costs incurred, $2.1 million relates to the Components and Sensors segment and $0.1 million relates to the EMS segment. In September 2008, we initiated certain restructuring actions to transfer and consolidate certain operations to improve our cost structure.These actions resulted in the elimination of approximately 400 positions and the write-off of certain leasehold improvements during the second half of 2008.These actions were substantially complete in December 2008.We incurred approximately $5.5 million in restructuring and restructuring-related costs as a result of these actions.Of the restructuring and restructuring-related costs incurred, $4.8 million relates to the Components and Sensors segment and $0.7 million relates to the EMS segment. In November 2007, we announced a realignment of operations intended to create synergies by enhancing our shared services model to include manufacturing support functions at locations that serve more than one business.In addition, certain production lines were transferred to better serve key customers and leverage existing capacity.The realignment process was completed in the second quarter of 2008.As a result of this realignment, we incurred approximately $2.6 million and $0.6 million in restructuring and restructuring-related costs in 2007 and 2008, respectively.Of the restructuring and restructuring-related costs incurred, $0.9 million relates to the Components and Sensors segment and $2.3 million relates to the EMS segment. See Note O, “Restructuring Charges,” to our consolidated financial statements for further discussion. Fair Value Measurements Our non-financial assets that were measured and recorded at fair value on a non-recurring basis consisted of goodwill, intangible assets other than goodwill and long-lived assets.Such assets were classified as Level 3 within the fair value hierarchy.The fair value of these assets were determined using both an income approach, such as discounted cash flow analysis, and a market approach which uses current industry information.Refer to Note C, “Fair Value Measurements,” to our consolidated financial statements for further discussion. Our financial instruments consist primarily of cash, cash equivalents, trade receivables and payables, and obligations under short-term notes payable and long-term debt.Our long-term debt consists of a revolving debt agreement. The carrying values for cash and cash equivalents, and trade receivables and payables and short-term notes payable approximate fair value based on the short-term maturities of these instruments.We estimated the fair value of our long-term debt to be $70.0 million, which is equal to its carrying value.There is a ready market forour revolving credit agreement and it is classified within Level 2 of the fair value hierarchy as the market is not deemed to be active. Refer to Note C, “Fair Value Measurements,” for further discussion. 9 Liquidity and Capital Resources Overview Cash and cash equivalents were $73.3 million at December 31, 2010, compared to $51.2 million at December 31, 2009.Total debt increased to $70.0 million on December 31, 2010 from $50.4 million on December 31, 2009 as we increased debt primarily to fund domestic working capital requirements as sales increased.Total debt as a percentage of total capitalization was 20.3% at the end of 2010, compared with 16.9% at the end of 2009.Total debt as a percentage of total capitalization is defined as the sum of notes payable, current portion of long-term debt and long-term debt as a percentage of total debt and shareholders’ equity. Working capital increased $43.2 million in 2010, primarily due to increases in cash and cash equivalents of $22.1 million, inventory of $22.5 million and accounts receivable of $24.2 million partially offset by an increase in accounts payable of $23.0 million. Operating Activities Net cash provided by operating activities was $19.3 million in 2010.Components of net cash provided by operating activities included net earnings of $22.0 million and depreciation and amortization expense of $17.6 million, add-backs of other non-cash items such as equity-based compensation, amortization of retirement benefit, deferred income taxes and restructuring and impairment charges totaling $12.8 million, which were partially offset by net changes in assets and liabilities of $24.2 million and an increase in prepaid pension asset of $8.9 million.The changes in assets and liabilities were primarily due to increased inventories of $21.9 million and increased accounts receivable of $23.7 million partially offset by increased accounts payable and accrued liabilities of $25.3 million all to support an increase in sales. Net cash provided by operating activities was $46.6 million in 2009.Components of net cash provided by operating activities included a net loss of $34.1 million, restructuring and asset impairment charges of $35.4 million, depreciation and amortization expense of $19.5 million and net changes in assets and liabilities of $19.4 million, partially offset by an increase in prepaid pension asset of $8.5 million.The changes in assets and liabilities were primarily due to decreased accounts receivable of $24.0 million and decreased inventories of $17.1 million, partially offset by decreased accounts payable and accrued liabilities of $22.6 million. Net cash provided by operating activitieswas $34.1 million in 2008.Components of net cash provided by operating activities included net earnings of $28.1 million, depreciation and amortization of $24.2 million and $5.6 million of restructuring charges, offset by an increase in the prepaid pension asset of $10.8 million and unfavorable changes in assets and liabilities of $12.6 million.The changes in assets and liabilities were due to decreased accounts payable and accrued liabilities of $26.7 million partially offset by decreased inventory of $9.6 million and decreased accounts receivable of $7.4 million. Investing Activities Net cash used in investing activities was $12.2 million in 2010, primarily for capital expenditures of $13.3 million, partially offset by proceeds of $1.5 million received primarily from the sales of an idle facility and undeveloped land. Net cash used in investing activities was $5.9 million in 2009, primarily for capital expenditures of $6.5 million, partially offset by proceeds of $1.1 million received from the sale of an idle facility. Net cash used in investing activities was $38.4 million in 2008, including $21.1 million paid for the acquisitions of Tusonix, Inc. and Orion Manufacturing, Inc. and $17.6 million of capital expenditures.See Note B, “Acquisitions,” to our consolidated financial statements for further details on the acquisitions. Free Cash Flow The following table summarizes our free cash flow: Year ended December 31, ($ in millions) Net cash provided by operations $ $ $ Capital expenditures (13.3 ) (6.5 ) (17.6 ) Free cash flow $ $ $ Free cash flow is a non-GAAP financial measure that we define as net cash provided by operating activities less capital expenditures.The most directly comparable GAAP measure is net cash provided by operating activities.Management uses free cash flow to evaluate financial performance and in strategic planning, specifically for investing and financing decisions.Management believes free cash flow is a useful measure because it reflects the performance of our overall operations more accurately than net cash provided by operating activities and because it provides investors with the same results that management used as the basis for making decisions about the business.Free cash flow is not an indicator of residual cash available for discretionary spending because it does not take into account mandatory debt service or other non-discretionary spending requirements that are not deducted in the calculation of free cash flow.Management takes these limitations into account when using free cash flow to make investing and financing decisions. 10 Financing Activities Net cash provided by financing activities in 2010 was $15.6 million, consisting primarily of a net increase in long-term debt of $19.6 million, offset by $4.1million in dividend payments.The additional debt was primarily used to meet usual working capital requirements as sales increased. Net cash used in financing activities in 2009 was $34.6 million, primarily from settling $32.5 million of senior subordinated debentures in May 2009. Net cash used in financing activities in 2008 was $2.1 million, which included $25.3 million paid to repurchase $27.5 million of our senior subordinated debentures at a discount, $7.0 million for the purchase of CTS common stock and dividend payments of $4.1 million, partially offset by $36.0 million of net proceeds from increased borrowing under our existing revolving credit agreement. Capital Resources Refer to Note G, “Debt,” to our consolidated financial statements for further discussion. Long-term debt was comprised of the following at December31: ($ in thousands) Revolving credit agreement, weighted-average interest rate of 1.1% (2010) and 1.1% (2009), due in 2015 and 2011, respectively $ $ Less current maturities — — Total long-term debt $ $ Our principal sources of liquidity have been cash flow from operations and from our credit agreements. We historically have accessed various funding sources, including short-term and long-term unsecured bank lines of credit as well as the debt markets in the United States.We expect to have sufficient sources of liquidity to meet our future funding needs due to the multiple funding sources that have been, and continue to be, available to us. On November 18, 2010, we entered into a $150 million, unsecured revolving credit agreement that expires in November 2015 and replaces a $100 million unsecured revolving credit agreement that was to expire in June 2011.The credit facility can be expanded to $200 million, subject to participating banks’ approval.Interest rates on the revolving credit agreement fluctuate based upon the London Interbank Offered Rate and our quarterly total leverage ratio.We pay a commitment fee on the undrawn portion of the revolving credit agreement.The commitment fee varies based on the quarterly leverage ratio and was 0.375 percent per annum at December 31, 2010.The revolving credit agreement requires, among other things, that we comply with a maximum total leverageratio and a minimum fixed charge coverage ratio. Failure to comply with these covenants could reduceour borrowing availability under the revolving credit agreement. We were in compliance with all debt covenants at December 31, 2010. The revolving credit agreement requires us to deliver quarterly financial statements, annual financial statements, auditors certifications and compliance certificates within a specified number of days after the end of a quarter and year. Additionally, the revolving credit agreement contains restrictions limiting our ability to: dispose of assets; incur certain additional debt; repay other debt or amend subordinated debt instruments; create liens on assets; make investments, loans or advances; make acquisitions or engage in mergers or consolidations;engage in certain transactions with our subsidiaries and affiliates; and make stock repurchases and dividend payments. There was $70.0 million outstanding under the $150 million revolving credit agreement at December 31, 2010, and $50.4 million outstanding under the $100 million revolving credit agreement at December 31, 2009.The Company had $77.2 million available under the $150 million credit agreement at December 31, 2010, net of standby letters of credit of $2.8 million, and $46.8 million available under the $100 million credit agreement at December 31, 2009, net of standby letters of credit of $2.8 million. In May 2008, our Board of Directors authorized a program to repurchase up to one million shares of CTS common stock in the open market at a maximum price of $13 per share.The authorization has no expiration.Reacquired shares will be used to support equity-based compensation programs and for other corporate purposes.During 2008 we repurchased 22,500 shares at a total cost of $0.2 million.No repurchases were made in 2010 and 2009. In June 2007, our Board of Directors authorized a program to repurchase up to two million shares of CTS common stock in the open market.The authorization expired on June 30, 2009.Reacquired shares were used to support equity-based compensation programs and for other corporate purposes.No repurchase was made in 2009.689,800 shares were repurchased at a cost of approximately $6.8 million in 2008, which completed this program. We have historically funded our capital and operating needs primarily through cash flows from operating activities, supported by available credit under our credit agreements.We believe that expected positive cash flows from operating activities and available borrowings under our current credit agreements will be adequate to fund our working capital, capital expenditures and debt service requirements for at least the next twelve months.However, we may choose to pursue additional equity and/or debt financing to provide additional liquidity and/or fund acquisitions. 11 Capital Requirements The following table sets forth the impact that contractual obligations, as of December 31, 2010, are expected to have on our liquidity and cash flow in future periods: Payments Due by Period ($ in millions) Total 2012-2013 2014 - 2015 2016 – beyond Long-term debt, including interest $ — Lease payments Obligations related to uncertain tax positions Purchase obligations — Retirement obligations Total $ Purchase obligations are defined as agreements that are enforceable and legally binding and that specify all significant terms, including: fixed or minimum quantities to be purchased; fixed, minimum or variable price provisions; and the approximate timing of the transaction.We purchase direct materials, generally related to customer orders, for production occurring at our manufacturing facilities around the world.These goods are secured using purchase orders, either blanket or discrete.Purchase orders commit us to take delivery of the quantities ordered generally over a specified delivery schedule.Our standard purchase order terms and conditions state that, should we cancel an order, we will reimburse our supplier only for the costs already incurred at the time of cancellation.Our purchase order cancellations generally occur due to order cancellation by a customer.If a customer cancels its order, our standard terms of sale provide for reimbursement of costs, including those related to our purchase orders.Therefore, these commitments are not included in purchase obligations. Retirement obligations include defined benefit and other post-retirement benefits. Please refer to Note H, “Retirement Plans,” and Note A, “Summary of Significant Accounting Policies,” to our consolidated financial statements, for additional information related to the retirement plans, including important assumptions. We utilize a market-related approach in deriving the fair value of plan assets.We do not expect any significant change in the approach in 2011.For plan asset allocation details, please refer to Note H, “Retirement Plans,” to our consolidated financial statements.We do not expect to make changes to the asset allocation in 2011.However, we may elect to make changes to the asset allocation based on the performance of different asset categories after conducting investment portfolio reviews, annual liability measurements and asset/liability studies on a regular basis. During 2010, actual returns on plan assets deviated significantly from expected returns on plan assets.The deviation between expected and actual returns was primarily due to improving market conditions.We do not expect to make any cash contributions to the U.S. defined benefit plans in the foreseeable future. We have no off-balance sheet arrangements that have a material current effect or are reasonably likely to have a material future effect on our financial condition or changes in our financial condition. 2011 Outlook Looking ahead to 2011, assuming no new economic weakness, we anticipate full-year 2011 sales to increase in the range of 9% to 13% over 2010 and diluted earnings per share to be in the range of $0.70 to $0.75.Normal quarterly seasonality is expected with stronger second and fourth quarters compared to the first and third quarters. Subsequent Events In January 2011, we acquired certain assets and assumed certain liabilities of Fordahl SA, a privately held company located in Brugg, Switzerland. This business was acquired with $2.9 million cash on hand. The assets acquired include machinery and equipment, inventory and certain intellectual property. The Fordahl SA product line includes high-performance temperature compensated crystal oscillators and voltage controlled crystal oscillators. This product line is expected to expand our frequency product portfolio from clocks and crystals to highly-engineered precision ovenized oscillators. This acquisition is expected to add new customers and to open up new market opportunities for us. This acquisition will be accounted for using the acquisition method of accounting whereby the total purchase price will be allocated to tangible and intangible assets based on the fair market values on the date of acquisition. The pro forma effects of the results of this acquisition are immaterial to our results of operations. 12 Recent Accounting Pronouncements ASU 2010-06, “Fair Value Measurements and Disclosures – Improving Disclosures about Fair Value Measurements” In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures – Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”), that amends Accounting Standards Codification (“ASC”) Subtopic 820-10, “Fair Value Measurements and Disclosures – Overall,” and requires reporting entities to disclose (1) the amount of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers, and (2) separate information about purchases, sales, issuance and settlements in the reconciliation of fair value measurements using significant unobservable inputs (Level 3).ASU 2010-06 also requires reporting entities to provide fair value measurement disclosures for each class of assets and liabilities and disclose the inputs and valuation techniques for fair value measurements that fall within Levels 2 and 3 of the fair value hierarchy.These disclosures and clarification are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuance, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.We adopted the provisions of ASU 2010-06 and the provisions of ASU 2010-06 did not have a material impact on our consolidated financial statements. ASU 2010-09, “Subsequent Events – Amendments to Certain Recognition and Disclosure Requirements” In February 2010, the FASB issued ASU 2010-09, “Subsequent Events – Amendments to Certain Recognition and Disclosure Requirements” (“ASU 2010-09”), that amends ASC Subtopic 855-10, “Subsequent Events – Overall” (“ASC 855-10”). ASU 2010-09 requires an SEC filer to evaluate subsequent events through the date that the financial statements are issued but removed the requirement to disclose this date in the notes to the entity’s financial statements. The amendments are effective upon issuance of the final update and accordingly, we have adopted the provisions of ASU 2010-09. The adoption of these provisions did not have a material impact on our consolidated financial statements. ASU 2010-28, “Intangibles – Goodwill and Other – When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts” In December 2010, the FASB issued ASU 2010-28, “Intangibles – Goodwill and Other – When to Perform Step 2 of the Goodwill Impairment test for Reporting Units with Zero or Negative Carrying Amounts” (“ASU 2010-28”), that amends ASC Subtopic 350-20, “Intangibles – Goodwill and Other,” and requires entities with reporting units that have carrying amounts that are zero or negative to assess whether it is more likely than not that the reporting units’ goodwill is impaired. In considering whether it is more likely than not that goodwill impairment exists, the entities shall evaluate whether there are adverse qualitative factors. If the entity determines that it is more likely than not that the goodwill of one or more of its reporting units is impaired, the entity should perform Step 2 of the goodwill impairment test for those reporting units.ASU 2010-08 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2010. Early adoption is not permitted. The adoption of these provisions is not expected to have a material impact on our consolidated financial statements. ASU 2010-29, “Business Combinations – Disclosure of Supplementary Pro Forma Information for Business Combinations” In December 2010, the FASB issued ASU 2010-29, “Business Combinations – Disclosure of Supplementary Pro Forma Information for Business Combinations,” (“ASU 2010-29”), that amends AC Subtopic 805-50, “Business Combinations – Disclosures,” and requires public entities that are required topresent comparative financial statements to disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The amendment also requires public entities to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.We adopted the provisions of ASU 2010-29. The adoption of these provisions did not have a material impact on our consolidated financial statements. ***** 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders CTS Corporation We have audited the accompanying consolidated balance sheets of CTS Corporation (an Indiana corporation) and Subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of earnings (loss), shareholders’ equity, and cash flows for each of the three years in the period ended December 31, 2010. Our audits of the basic financial statements included the financial statement schedule listed in the index appearing under Schedule II – Valuation and Qualifying Accounts as of December 31, 2010 and 2009.We also have audited the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on these financial statements and financial statement schedule and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by COSO. /s/ GRANT THORNTON LLP
